Citation Nr: 0106758	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcers, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
post-operative abdominal surgical scar.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 until April 
1963 and from May 1963 until September 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1999 
rating decision by the Huntington, West Virginia Regional 
Office (RO). 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, another remand is required.  

VA and military facility outpatient treatment records dated 
between 1998 and 1999 reflect follow-up and diagnostic 
testing for symptoms which included unexplained weight loss.  
In July 1998, it was noted that the veteran underwent 
endoscopic retrograde cholangiopancretography (ERCP) and that 
the indication for this procedure was steatorrhea and weight 
loss, probably due to chronic pancreatitis, an apparent 
pancreatic stone, and a dilated pancreatic duct on 
computerized tomography (CT) scan.  The veteran was most 
recently afforded VA examinations for compensation and 
pension purposes in October 1999 whereupon the examiners 
noted that some medical records were reviewed, but it was 
indicated that the claims folder was not available.  The 
appellant was observed to be thin and emaciated at that time, 
weighing 116 pounds.  He stated that he had lost 31 pounds in 
the previous two months.  Following abdominal examination, 
the examiner rendered diagnoses of peptic ulcer disease, 
status-post operation for perforated duodenal ulcer in 1965, 
chronic pancreatitis of unknown etiology, and chronic 
diarrhea, possibly secondary to chronic pancreatitis.  
Endoscopy was recommended at that time.  

Notwithstanding the July 1998 assessment regarding the 
veteran's weight loss, there remains a significant question 
of whether the weight loss and impairment of health were 
solely due to pancreatic disease, and not to service-
connected ulcer symptomatology.  The Board thus finds that 
another VA examination is in order with a medical opinion on 
this point.  Additionally, any outpatient and/or inpatient 
records dating from July 1999 should be requested and 
associated with the claims folder.  On remand, the RO should 
also undertake any action deemed necessary to ensure that the 
requirements of the new law have been satisfied.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  Development should 
include making reasonable efforts to 
ensure that all relevant records of 
treatment dating from July 1999 have 
been obtained for review.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a gastrointestinal 
examination to assess the severity of 
the appellant's service-connected ulcer 
disability.  The examining physician 
should be provided with the claims 
folder and a copy of this remand, and 
all indicated tests and studies should 
be conducted.  The examiner should state 
with specificity and supporting 
rationale whether or not the veteran has 
any weight loss and/or impairment of 
health due to the service-connected 
duodenal ulcer.  The extent of any such 
problem due to service-connected 
disability should be clearly reported in 
a manner that allows for application of 
pertinent rating criteria.  The 
opinion(s) expressed should be supported 
by the evidence of record.  The examiner 
should specifically refer to the medical 
principles relied on in forming any 
opinion.  He or she should also fully 
describe the surgical scarring of the 
abdomen, and should indicate whether 
there is any evidence that the scarring 
is poorly nourished with repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  
Finally, the examiner should provide an 
opinion on the degree to which service-
connected ulcer disability and abdominal 
scarring affect the veteran's 
employability.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter re-
adjudicate the claims in a manner 
consistent with the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues on appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

